Exhibit 10.1

 

LOGITECH INTERNATIONAL S.A.

 

1996 EMPLOYEE SHARE PURCHASE PLAN (U.S.)

 

1.                                       Purpose.  The Logitech International
S.A. 1996 Employee Share Purchase Plan (U.S.) (the “Plan”) is established to
provide eligible employees of Logitech International S.A. (the “Company”) and
the other Participating Companies with an opportunity to acquire a proprietary
interest in the Company by the purchase of the Company’s shares.  It is the
intention of the Company to have the Plan qualify as an “Employee Stock Purchase
Plan” under Section 423 of the U.S. Internal Revenue Code of 1986, as amended
(the “Code”).  The provisions of the Plan, accordingly, shall be construed so as
to extend and limit participation in a manner consistent with the requirements
of that Section of the Code.

 

An eligible employee of a Participating Company who participates in the Plan (a
“Participant”) may withdraw such Participant’s accumulated payroll deductions at
any time during an Offering Period (as defined below).  Accordingly, each
Participant is, in effect, granted an option pursuant to the Plan (a “Purchase
Right”) which may or may not be exercised at the end of an Offering Period.

 

The term “Participating Company” means (a) the Company and (b) all present or
future Subsidiaries of the Company, except Subsidiaries that have been excluded
from the Plan by the Company.  The excluded Subsidiaries are listed in
Exhibit A, as it may be revised from time to time by the Company.

 

The term “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

2.                                       Administration.  The Plan shall be
administered by the Board of Directors of the Company (the “Board”) and/or by
one or more committees duly appointed by the Board having such powers as shall
be specified by the Board.  Any subsequent references to the Board shall also
mean each such committee if it has been appointed to the extent of the authority
delegated to such committee.  All questions of interpretation of the Plan or of
any Purchase Rights shall be determined by the Board, and such determinations
shall be final and binding upon all persons having an interest in the Plan
and/or any Purchase Right.  Subject to the provisions of the Plan, the Board
shall determine all of the relevant terms and conditions of Purchase Rights
granted pursuant to the Plan.  All expenses incurred in connection with the
administration of the Plan shall be paid by the Company.

 

1

--------------------------------------------------------------------------------


 

3.                                       Share Reserve.  The maximum number of
Shares which may be issued under the Plan shall be twenty one million
(21,000,000) Shares of the Company.(1)  The term “Shares” shall refer to the
Registered Shares of the Company.  In the event that any Purchase Right for any
reason expires or is terminated or cancelled, the Shares allocable to the
unexercised portion of such Purchase Right may again be subjected to a Purchase
Right.

 

4.                                       Eligibility.  Any employee of a
Participating Company is eligible to participate in the Plan except the
following:

 

(a)                                  Employees whose customary employment with a
Participating Company is not at least twenty (20) hours per week and more than
five (5) months in any calendar year; and

 

(b)                                 Employees who own or hold options to
purchase shares possessing five percent (5%) or more of the total combined
voting power or value of all classes of shares of the Company or any
Subsidiary.  For purposes of this subparagraph (b), the following rules shall
apply:

 

(i)                                     Ownership of stock shall be determined
after applying the attribution rules of Section 424(d) of the Code;

 

(ii)                                  Each Participant shall be deemed to own
any stock that he or she has a right or option to purchase under this or any
other plan; and

 

(iii)                               Each Participant shall be deemed to have the
right to purchase 25,000 Shares under this Plan with respect to each Offering
Period.

 

5.                                                                                      
Offering Periods.  Except as otherwise set forth below, the Plan shall be
implemented by sequential offerings (individually an “Offering”) of six
(6) months’ duration (an “Offering Period”).  Offering Periods shall commence on
each February 1 and August 1 and end on each July 31 and January 31.

 

Notwithstanding the foregoing, the Board may establish a different term for one
(1) or more Offerings and/or different commencing dates and/or ending dates for
such Offerings.  The first day of an Offering Period shall be the “Offering
Date” for such Offering Period.  The last day of an Offering Period shall be the
“Purchase Date” for such Offering Period.

 

--------------------------------------------------------------------------------

(1)          This number reflects the initial reserve of 100,000 shares, a
two-for-one stock split effective July 5, 2000, a ten-for-one stock split
effective August 2, 2001, a 1,000,000-share increase approved by the Board on
April 17, 2002, and by the Company’s shareholders on June 27, 2002, a
two-for-one stock split effective June 30, 2005, a two-for-one stock split
effective July 14, 2006, a 4,000,000 share increase approved by the Board on
June 17, 2008 and by the Company’s shareholders on September 10, 2008, and a
5,000,000 share increase approved by the Board on June 29, 2011 and by the
Company’s shareholders on September 7, 2011.

 

2

--------------------------------------------------------------------------------


 

6.                                       Participation in the Plan.

 

(a)                                  Initial Participation.  An eligible
employee shall become a Participant on the first Offering Date after satisfying
the eligibility requirements as provided in paragraph 4 above and delivering to
the Company not later than the close of business on the date seven (7) days
prior to such Offering Date (the “Subscription Date”) a subscription agreement
indicating the employee’s election to participate in the Plan and authorizing
payroll deductions.  An eligible employee who does not deliver a subscription
agreement to the Company on or before the Subscription Date shall not
participate in the Plan for that Offering Period or for any subsequent Offering
Period, unless such eligible employee subsequently enrolls in the Plan by
complying with the provisions of paragraph 4 above and by filing a subscription
agreement with the Company on or before the Subscription Date for such
subsequent Offering Period.  The Company may, from time to time, change the
Subscription Date as deemed advisable by the Company in its sole discretion for
proper administration of the Plan.

 

(b)                                 Continued Participation.  Participation in
the Plan shall continue until (i) the Participant ceases to be eligible as
provided in paragraph 4 above, (ii) the Participant withdraws from the Plan
pursuant to paragraph 10 below, or (iii) the Participant terminates employment
as provided in paragraph 11 below.  At the end of an Offering Period, each
Participant in such terminating Offering Period shall automatically participate
in the first subsequent Offering Period according to the same elections
contained in the Participant’s subscription agreement effective for the Offering
Period which has just ended, provided such Participant is still eligible to
participate in the Plan as provided in paragraph 4 above and provided such
Participant has not elected to decrease the amount withheld from his or her
Compensation to zero as provided in paragraph 8(a) below.  However, a
Participant may file a subscription agreement with respect to such subsequent
Offering Period if the Participant desires to change any of the Participant’s
elections contained in the Participant’s then effective subscription agreement.

 

7.                                       Purchase Price.  The purchase price at
which Shares may be acquired at the end of an Offering pursuant to the exercise
of all or any portion of a Purchase Right granted under the Plan (the “Offering
Exercise Price”) shall be set by the Board; provided, however, that the Offering
Exercise Price shall not be less than eighty-five percent (85%) of the lesser of
(a) the fair market value of the Shares on the Offering Date or (b) the fair
market value of the Shares on the Purchase Date.  Unless otherwise provided by
the Board prior to the commencement of an Offering Period, the Offering Exercise
Price shall be eighty-five percent (85%) of the lesser of (a) the fair market
value of the Shares on the Offering Date or (b) the fair market value of the
Shares on the Purchase Date.  For purposes of the Plan, the fair market value of
Shares on the Offering Date or the Purchase Date shall be determined with
reference to the last quoted price on the day of determination, on The NASDAQ
Stock Market. If an Offering Date or Purchase Date is not a trading day on the
applicable securities market, then the fair market value of Shares shall be
determined with reference to the last quoted price on the last trading day
preceding such Offering Date or Purchase Date.  In the absence of any quotation
on The NASDAQ Stock Market, the fair market value of Shares shall be determined
in good faith by the Board for the date of determination.  The Board from time
to time may use an exchange ratio of its choosing to determine the fair market
value of Shares in a currency other than U.S. dollars.

 

3

--------------------------------------------------------------------------------


 

8.                                       Payment of Purchase Price.  Shares
which are acquired pursuant to the exercise of all or any portion of a Purchase
Right for a given Offering Period may be paid for only by means of payroll
deductions from the Participant’s Compensation accumulated during the Offering
Period.  For purposes of the Plan, a Participant’s “Compensation” with respect
to an Offering shall include all the amounts paid in cash and includable as
“wages” subject to tax under the income tax laws of the Participant’s
jurisdiction of residence; provided, however, that each Participant may make an
election in his or her subscription agreement (prior to the beginning of the
applicable Offering) to exclude commissions, bonuses and overtime from the
definition of “Compensation.”  Accordingly, “Compensation” may include, without
limitation, base salaries, commissions, bonuses and overtime or may include only
base salaries.  Compensation shall not include reimbursements of expenses,
allowances, or any amount deemed received without the actual transfer of cash or
any amounts directly or indirectly paid pursuant to the Plan or any other share
purchase or share option plan.  The amount of Compensation to be withheld from a
Participant’s Compensation during each pay period shall be determined by the
Participant’s subscription agreement.

 

(a)                                  Election to Decrease Withholding.  During
an Offering Period, a Participant may elect to decrease the amount withheld from
his or her Compensation by filing an amended subscription agreement with the
Company on or before the Change Notice Date.  The “Change Notice Date” shall
initially be the date fifteen (15) days prior to the end of the first pay period
for which such election is to be effective; provided, however, that the Company
may, from time to time, change such Change Notice Date.  Further, during an
Offering Period, a Participant may elect to decrease the amount withheld from
his or her Compensation to zero, and the procedures and deadline noted herein
will also apply.  In this case, (i) any payroll deductions that have been
credited to the Participant’s account (as described in paragraph 8(e) below)
will be used to purchase Shares on the Participant’s behalf (as described in
paragraph 8(g) below), and (ii) the Participant must deliver a new subscription
agreement to Company in accordance with the procedures described in paragraph
6(a) above in order to participate in any subsequent Offering Period.  A
Participant may not elect to increase the amount withheld from the Participant’s
Compensation during an Offering Period.

 

(b)                                 Limitations on Payroll Withholding.  The
amount of payroll withholding with respect to the Plan for any Participant
during any pay period shall be at least one percent (1%) but shall not exceed
ten percent (10%) of the Participant’s Compensation for such pay period. 
Amounts shall be withheld in whole percentages only.

 

(c)                                  Payroll Withholding.  Payroll deductions
shall commence on the first payday following the Offering Date and shall
continue to the latest practicable day of the Offering Period, as determined by
each Participating Company’s local human resources department (the “Latest
Practicable Date”), unless sooner altered or terminated as provided in the Plan.

 

(d)                                 Automatic Reductions.  Notwithstanding
anything to the contrary contained in the Plan, to the extent necessary to
comply with paragraphs 4(b) and  9(b) hereof, a Participant’s payroll deductions
may be decreased to zero percent (0%) at any time during an Offering Period. 
Payroll deductions, if so decreased, shall recommence at the rate provided in
such Participant’s

 

4

--------------------------------------------------------------------------------


 

subscription agreement at the beginning of the first Offering Period which is
scheduled to end in the following calendar year, unless terminated by the
Participant at provided in paragraph 10 hereof.

 

(e)                                  Participant Accounts.  Individual accounts
shall be maintained for each Participant.  All payroll deductions from a
Participant’s Compensation shall be credited to such account and shall be
deposited with the general funds of the Company.  All payroll deductions
received or held by the Company may be used by the Company for any corporate
purpose.

 

(f)                                    No Interest Paid.  Interest shall not be
paid on sums withheld from a Participant’s Compensation.

 

(g)                                 Exercise of Purchase Right.  On the Purchase
Date of each Offering Period, each Participant who has not withdrawn from the
Offering or whose participation in the Offering has not terminated on or before
such Purchase Date shall automatically acquire pursuant to the exercise of the
Participant’s Purchase Right the number of whole Shares arrived at by dividing
the total amount of the Participant’s accumulated payroll deductions for the
Offering Period by the Offering Exercise Price.  The foregoing notwithstanding,
no Participant shall purchase more than 25,000 Shares with respect to any
Offering Period.  No Shares shall be purchased on behalf of a Participant whose
participation in the Offering or the Plan has terminated on or before the date
of such exercise.

 

(h)                                 Return of Cash Balance.  Any cash balance
remaining in the Participant’s account that is attributable to a fractional
share shall be retained by the Company and applied to the Participant’s account
for the next Offering, provided that such balance shall, upon the written
request of the Participant, be refunded to the Participant as soon as practical
after the last day of the Offering Period.  Any cash balance remaining in the
Participant’s account that is not attributable to a fractional share shall be
refunded to the Participant as soon as practical after the last day of the
Offering Period.

 

(i)                                     Withholding.  At the time the Purchase
Right is exercised, in whole or in part, or at the time some or all of the
Shares are disposed of, the Participant shall comply with and make adequate
provision for the tax withholding obligations of the Company, if any, which
arise under applicable tax laws upon exercise of the Purchase Right and/or upon
disposition of the Shares.  The Company may, but shall not be obligated to,
withhold from the Participant’s Compensation the amount necessary to meet such
withholding obligations.

 

(j)                                     Company Established Procedures.  The
Company may, from time to time, establish or change (i) a minimum required
withholding amount for participation in any Offering, (ii) limitations on the
frequency and/or number of changes in the amount withheld during an Offering,
(iii) an exchange ratio applicable to amounts withheld in a currency other than
U.S. dollars, (iv)  procedures for the delivery of subscription agreements or
instruments, including by electronic or online means or methods, (v) payroll
withholding in excess of or less than the amount designated by a Participant in
order to adjust for delays or mistakes in the Company’s processing of
subscription agreements, (vi) the date(s) and manner by which the fair market
value of the Shares is determined for purposes of the administration of the
Plan, and/or (vi) such other limitations or procedures as deemed advisable by
the Company in its sole discretion which are consistent with the Plan.

 

5

--------------------------------------------------------------------------------


 

(k)                                  Expiration of Purchase Right.  Any portion
of a Participant’s Purchase Right remaining unexercised after the end of the
Offering Period to which such Purchase Right relates shall expire immediately
upon the end of such Offering Period.

 

9.                                       Limitations on Purchase of Shares;
Rights as a Shareholder.

 

(a)                                  Allocation of Shares.  In the event the
number of Shares which might be purchased by all Participants in the Plan
exceeds the number of Shares available in the Plan, the Company shall make a pro
rata allocation of the remaining Shares in as uniform a manner as shall be
practicable and as the Company shall determine to be equitable.

 

(b)                                 Dollar Limit.  Any other provision of the
Plan notwithstanding, no Participant shall purchase Shares with a fair market
value in excess of (i) $25,000 minus (ii) the fair market value of the Shares
that the Participant previously purchased in the current calendar year (under
this Plan and all other employee stock purchase plans of the Company and its
Subsidiaries).  The preceding sentence shall be applied to allow the purchase of
the maximum amount of shares permitted under Section 423 of the Code, including
taking into account the application of the $25,000 limit for each calendar year
a Purchase Right is at any time outstanding.  For purposes of this subparagraph
(b), the fair market value of Shares shall be determined in each case as of the
beginning of the Offering Period in which such Shares are purchased.  Employee
stock purchase plans not described in Section 423 of the Code shall be
disregarded.  If a Participant is precluded by this subparagraph (b) from
purchasing additional Shares under the Plan, then his or her employee
contributions shall automatically be discontinued and shall automatically resume
at the beginning of the first Offering Period ending in the next calendar year
(if he or she then is an eligible employee).

 

(c)                                  Rights as a Shareholder and Employee. 
Except as set forth herein, a Participant shall have no rights as a shareholder
by virtue of the Participant’s participation in the Plan until the date of the
issuance of a certificate or certificates in the Participant’s name pursuant to
the exercise of the Participant’s Purchase Right.  No adjustment shall be made
for cash dividends or distributions or other rights for which the record date is
prior to the Exercise Date.  Nothing herein shall confer upon a Participant any
right to continue in the employ of a Participating Company or interfere in any
way with any right of a Participating Company to terminate the Participant’s
employment at any time.

 

10.                                 Withdrawal From the Plan.  A Participant may
withdraw from the Plan by signing a written notice of withdrawal on a form
provided by the Company for such purpose and delivering such notice to the
Company.  In the event a Participant voluntarily elects to withdraw from the
Plan, the Participant may not resume participation in the Plan during the same
Offering Period, but may participate in any subsequent Offering under the Plan
by again satisfying the requirements of paragraph 6 above.  The Company may
impose, from time to time, a requirement that the notice of withdrawal be on
file with the Company for a reasonable period prior to the effectiveness of the
Participant’s withdrawal from the Plan.

 

6

--------------------------------------------------------------------------------


 

11.                                 Termination of Employment.  Termination of a
Participant’s employment with the Participating Companies for any reason,
including the failure of a Participant to remain an employee eligible to
participate in the Plan, prior to the Latest Practicable Date shall terminate
the Participant’s participation in the Plan and shall be treated as a withdrawal
from the Plan.  A Participant whose participation has been so terminated may
again become eligible to participate in the Plan by again satisfying the
requirements of paragraphs 4 and 6 above.  For purposes of the Plan, the
employment relationship shall be treated as continuing intact (a) while the
individual is on sick leave or other leave of absence approved by a
Participating Company in writing or (b) upon a transfer between locations of a
Participating Company or from one Participating Company to another.

 

In the case of a leave of absence approved by a Participating Company in
writing, the employment relationship shall be treated as terminated on the
latest of (a) the 120th day of such leave of absence, (b) the earliest date when
employment may be considered terminated under applicable law or (c) the earliest
date when employment may be considered terminated under a contract with the
employee or, absent a contract, under the Participating Company’s leave of
absence policy.

 

12.                                 Repayment of Payroll Deductions.  In the
event a Participant’s interest in the Plan or any Offering therein is terminated
for any reason, the balance held in the Participant’s account shall be returned
as soon as practical after such termination to the Participant (or, in the case
of the Participant’s death, to the Participant’s legal representative) and all
of the Participant’s rights under the Plan shall terminate.  Such account
balance may not be applied to any other Offering under the Plan.  No interest
shall be paid on sums returned to a Participant pursuant to this paragraph 12.

 

13.                                 Adjustments Upon Changes in Capitalization,
Dissolution, Liquidation, Merger or Asset Sale.

 

(a)                                  Changes in Capitalization.  Subject to any
required action by the shareholders of the Company, the number of Shares
available for issuance under the Plan, as well as the price per Share and the
number of Shares covered by each option under the Plan which has not yet been
exercised, shall be proportionately adjusted for any increase or decrease in the
number of issued Shares resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Shares, or any other increase
or decrease in the number of Shares effected without receipt of full
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of full consideration.”  Such adjustment shall be made by the
Board, whose determination in that respect shall be final, binding and
conclusive.  Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares subject to an option.

 

(b)                                 Merger, Asset Sale or Liquidation.  Any
other provision of the Plan notwithstanding, immediately prior to the effective
time of a Corporate Reorganization, the Offering Period then in progress shall
terminate and Shares shall be purchased pursuant to Section 8, unless the Plan
is continued or assumed by the surviving corporation or its parent corporation. 
The Plan shall in no event be construed to restrict in any way the Company’s
right to undertake a dissolution,

 

7

--------------------------------------------------------------------------------


 

liquidation, merger, consolidation or other reorganization.  “Corporate
Reorganization” shall mean (i) the consummation of a merger or consolidation of
the Company with or into another entity or any other corporate reorganization,
(ii) the sale, transfer or other disposition of all or substantially all of the
Company’s assets or (iii) the complete liquidation or dissolution of the
Company.

 

14.                                 Non-Transferability.  A Purchase Right may
not be transferred in any manner otherwise than by will or the laws of descent
and distribution and shall be exercisable during the lifetime of the Participant
only by the Participant.

 

15.                                 Reports.  Each Participant who exercised all
or part of the Participant’s Purchase Right for an Offering Period shall receive
as soon as practical after the last day of such Offering Period a report of such
Participant’s account setting forth the total payroll deductions accumulated,
the number of Shares purchased and the remaining cash balance to be refunded or
retained in the Participant’s account pursuant to paragraph 8(h) above, if any.

 

16.                                 Plan Term.  This Plan is effective June 27,
1996 and shall continue until the earlier of: (i) the date the Plan is
terminated by the Board or (ii) all of the Shares reserved for issuance under
the Plan have been issued.

 

17.                                 Restriction on Issuance of Shares. 
Notwithstanding any other provision of the Plan to the contrary, any Purchase
Right granted pursuant to the Plan shall be subject to obtaining all necessary
governmental approvals and/or qualifications of the issuance of the Purchase
Right.  The issuance of Shares pursuant to a Purchase Right shall be subject to
compliance with all applicable requirements of applicable law with respect to
such securities.  The Purchase Right may not be exercised if the issuance of
Shares upon such exercise would constitute a violation of any applicable
securities laws or other law or regulations.  As a condition to the exercise of
the Purchase Right, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

 

18.                                 Legends.  The Company may at any time place
legends or other identifying symbols referencing any applicable securities law
restrictions and any provision convenient in the administration of the Plan on
any or all of the certificates representing Shares issued under the Plan.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing Shares acquired pursuant to a
Purchase Right in the possession of the Participant in order to effectuate the
provisions of this paragraph.

 

19.                                 Transfer Restrictions.  The Company, in its
sole and absolute discretion, may impose such restrictions on the
transferability of the Shares purchasable upon the exercise of a Purchase Right
as it deems appropriate and any such restriction shall be set forth in the
respective subscription agreement and may be referred to on the certificate or
certificates evidencing such Shares.

 

20.                                 Termination or Amendment of the Plan.  The
Board, including any duly appointed committee of the Board, may terminate or
amend the Plan at any time; provided, however, that (a) 

 

8

--------------------------------------------------------------------------------


 

such termination shall not affect Purchase Rights previously granted under the
Plan except as permitted by the Plan and (b) no amendment may adversely affect a
Purchase Right previously granted under the Plan (except to the extent permitted
by the Plan).

 

IN WITNESS WHEREOF, the undersigned President & CEO of the Company certifies
that the foregoing Logitech International S.A. 1996 Employee Share Purchase Plan
(U.S.) was duly adopted by the Board of Directors of the Company on the 24th day
of April, 1996 under the original name of “Logitech International S.A. 1996
Employee Share Purchase Plan,” and amended from time to time thereafter.

 

 

“Guerrino De Luca”

 

Acting President & CEO

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Subsidiaries Excluded From the Plan

 

Effective June 15, 2006, all present or future Subsidiaries that are not
incorporated in the United States of America.

 

10

--------------------------------------------------------------------------------